Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 2/18/2022. Claims 1,2,4-6,10,11,13-20 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as obvious over Renson (FR 2886332) in view of Basutto (US 20180259033).
Regarding claim 16, Renson discloses: 
A screen device (as depicted in Fig. 1) comprising: a screen roller (2; see fig.’s 2 and 5 for example), which is arranged rotatably about a screen roller axis (its major longitudinal axis); a screen (1), configured to reversibly [intended use] transition between a first, rolled up state on the screen roller and a second, unrolled state on the screen roller (it can perform these functions as claimed), the screen comprising a thickening (at 14 in fig. 5 for example ) on at least one lateral side (see fig. 5), wherein the thickening, in the first state of the screen, is positioned at least partially closer to the screen roller axis than any point on an outer circumference of the screen roller that is furthest from the screen roller axis (as depicted in Fig. 5); and an electric motor (at 26; see fig. 5) for [intended use] driving the screen roller (it can perform this function as recited), wherein the motor, is disposed at least partially inside the screen roller at [‘at’ meaning ‘near or in the vicinity of’] an end of the screen roller that is positioned closest to the thickening (as seen in fig. 5), thereby defining portions of the motor inside the screen roller, wherein the screen roller comprises a screen roller end piece (22) connected to both the motor (26) and an end piece of a screen box (3), ensuring the motor is displaced from direct contact with the end piece (22) of the screen box (3). 



	

    PNG
    media_image1.png
    582
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    236
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    388
    media_image3.png
    Greyscale

All of the elements have been discussed above except wherein the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller. 
Attention is therefore directed to Basutto which teaches another screen device with a motor 24 which increases in diameter as it extends within the roller so that it increases to become within .8mm of the inside surface of the roller (see fig. 2 and fig. 6 along with paragraph [0036] for example).  Therefore, 
Note that once Renson is modified by Basutto with an increasing diameter motor, the modified Renson would inevitably teach that the motor is fitted sufficiently inside the screen roller such that, in the first state of the screen, the thickening, is positioned at least partially closer to the screen roller axis than at least one point on the portions of the motor inside the screen roller as required by the claim.
Further note that that the motor of Renson is merely changing in shape and/or size in order to meet the claim limitation as recited, absent some showing of criticality for the motor to have an increased diameter, the claimed shapes or sizes are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of fitting or orienting structures relative to one another.  In re Dailey 149 USPQ 47 (CCPA 1976).  Further, note that changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Response to Arguments
Applicant’s arguments, filed 2/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of Claims 1,2,4-6,10,11,13-15 and 17-20 has been withdrawn. 
No argument was made with regard to claim 16, thus the previous rejection has been maintained. 
Allowable Subject Matter
Claims 1,2,4-6,10,11,13-15 and 17-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634